NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 12/09/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 12/09/2020, claim 2 was cancelled, and claims 1, 3-8, 10, 12-14, and 17-19 were amended.  Claims 1 and 3-20, as filed on 12/09/2020, are currently pending and considered below.

Response to Amendment
The replacement drawing sheets were received on 12/09/2020.  These replacement drawing sheets are acceptable.
The objection to the abstract of the disclosure, and the drawing objections have been obviated in view of applicant’s amendments and arguments filed 12/09/2020.  The rejections of claims 1, 2, 4, 5, 8, 19, and 20 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 12/09/2020.  The rejections of claims 3, 6, 7, and 9-18 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 12/09/2020.
Claims 1 and 3-20, as filed on 12/09/2020, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given by Mr. R.W. McCord Rayburn (Registration Number 64,908) in accordance with applicant’s remarks, filed 12/09/2020, pages 1-2, wherein “Applicant has provided replacement sheets and a new sheet, which include a reference numeral 142 for the aperture.”

The application has been amended as follows:
In the specification, as originally filed, paragraphs 0032, 0036, 0038, and 0044, each instance of “aperture” has been replaced with --- aperture 142 ---.

In the amendments to the specification, filed on 12/09/2020, paragraph 0037, “aperture” has been replaced with --- aperture 142 ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784